UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

NOV 2.0 2019. |

Michele Metcalf, I co

Plaintiff,
19-cv-10104 (AJN)
—_V—-
ORDER
TransPerfect Global, Inc.,

Defendant.

 

 

ALISON J. NATHAN, District Judge:

On November 15, 2019, Defendant filed a motion to dismiss. Pursuant to Rule 3.F of this
Court’s Individual Practices in Civil Cases, on or before November 25, 2019, Plaintiff must
notify the Court and its adversary in writing whether (1) it intends to file an amended pleading
and when it will do so or (2) it will rely on the pleading being attacked. Plaintiff is on notice that
declining to amend its pleadings to timely respond to a fully briefed argument in Defendant
November 15th motion to dismiss may well constitute a waiver of the Plaintiff's right to use the
amendment process to cure any defects that have been made apparent by the Defendant’s
briefing. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC., 797 F.3d 160, 190 (2d
Cir. 2015) (leaving “unaltered the grounds on which denial of leave to amend has long been held
proper, such as undue delay, bad faith, dilatory motive, and futility”).

If Plaintiff chooses to amend, Defendant may then (a) file an answer; (b) file a new
motion to dismiss; or (c) submit a letter stating that it relies on the initially-filed motion to
dismiss.

Nothing in this Order alters the time to amend, answer or move provided by the Federal

Rules of Civil Procedure or Local Rules.
SO ORDERED.

Dated: November he , 2019
New York, New York

 
\

\ sh

\/ ALISON J. NATHAN
United States District Judge

 

 
